Citation Nr: 1214259	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC) and Committee on Waivers and Compromises (COWAC) at the Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Propriety of the discontinuance of the Veteran's pension benefits from April 15, 2003 through October 12, 2007, based on fugitive felon status, to include entitlement to a waiver of such indebtedness.

[The Veteran's appeal as to VA disability compensation benefits will be addressed in a separate Board decision under docket number 09-06 555].


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the RO in Philadelphia, Pennsylvania, which created an overpayment of $16,573.47, and from a January 2008 decision of the COWAC denying a waiver of the overpayment.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before the undersigned at a December 2011 videoconference hearing.  A transcript has been associated with the file.


FINDING OF FACT

The evidence does not reflect that the Veteran was either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense, or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for commission of a felony, from April 15, 2003 to October 12, 2007. 


CONCLUSION OF LAW

It is not shown that from April 15, 2003 to October 12, 2007 the Veteran was a fugitive felon.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e)(2) (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file reflects that the RO received notice of an outstanding warrant on a felony charge for the Veteran from the VA Office of the Inspector General (OIG) in July 2007.  The warrant had been issued on April 15, 2003, and the OIG information did not disclose whether the warrant had been rescinded.  

The PMC sent the Veteran a July 2007 notifying him of the warrant and requesting information showing that the warrant had been rescinded.  The PMC informed the Veteran that an overpayment would be created for fugitive felon status from April 15, 2003, until the date the warrant was rescinded.  

The Veteran responded that the warrant had been closed out and that he had served jail time for the charge.  The Veteran provided court documents showing that he had a May 20, 2006 preliminary arraignment with bail set at $5,000.  The Veteran appeared and entered a guilty plea on July 24, 2006, having served two months, five days and was sentenced to the Intermediate Punishment Program for 24 months.  He was given credit for time served and moved into Phase III of the Program at that time.  

The record establishes that the PMC and COWAC committed at least two distinct errors in this case.  First, the PMC and COWAC appear to have believed that the April 2003 warrant was outstanding in October 2007, yet did not continue the suspension of the Veteran's pension benefits based on fugitive felon status.  Based on the amount of the overpayment, the PMC charged the Veteran from April 2003 to October 2007.  Recoupment began the next month.  

Had the PMC believed that the warrant continued to be active, the Veteran's payments after October 2007 should have been suspended preventing recoupment.  Instead, the PMC began recoupment, a clear case of confusion as to the facts.  In light of the outcome below, this error is harmless.  

Second, the court documents outlined above clearly show that the Veteran was arraigned, in other words, he appeared in court, to be formally charged with the felony on May 20, 2006.  He was then jailed for two months and five days until his guilty plea and conviction on July 24, 2006.  The purpose of the warrant is to bring the Veteran to court for trial.  This was accomplished on May 20, 2006, making this the date that the warrant was rescinded.  The fugitive felon status should have ended on that date, regardless of the remaining facts because the Veteran was in custody, clearly not a fugitive felon at that time he was in custody.  Again, this error is harmless based on the outcome below.  

Creation of an overpayment on or after May 20, 2006, based on fugitive felon status was clearly incorrect and any such debt is invalid.  The Board will return to the subject of the Veteran's incarceration later.  The Board turns to the debt for the period between April 15, 2003, and May 20, 2006.  

A veteran eligible for compensation benefits may not be paid these benefits for any period during which he is a fugitive felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation provides in pertinent part: 

Fugitive Felons: 

(1) Pension is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Pension or death pension is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

(3) For purposes of paragraph (e) of this section, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law. 

38 C.F.R. § 3.666(e) (2011).  There is no question that the overpayment was created for violation of a condition of probation or parole.  The only basis was under 38 C.F.R. § 3.666(e)(2)(i), fleeing to avoid prosecution or custody or confinement after conviction for a felony or attempted felony.

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A). 

Integral to both the statute and regulation is the concept of flight: a person must flee to avoid responsibility for the commission or attempted commission of a felony.  The United States Court of Appeals for the Second Circuit has held that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation.  

In other cases, the federal district courts have found that the SSA's interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status was in contradiction to the underlying statute and regulations applicable to SSA benefits.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004).  

The Board notes that VA's Adjudication Procedure Manual provides guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2011).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 16.1.c.  When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.1.f.  

The VA Adjudication Procedures Manual is in direct conflict with precedent.  VA presumes that an outstanding warrant creates a presumption of fugitive status, while precedent requires proof of knowledge of the warrant and flight.  The Board is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2011).  In light of relevant precedent, the mere fact of an outstanding warrant is insufficient under the statute to find that the Veteran was fleeing.  See Oteze-Fowlkes.

The evidence does not support a finding of flight.  The record does not show the Veteran received any notice that he was actually going to be prosecuted prior to May 20, 2006.  The Veteran's address listed on court documents was the same address he reported to VA in May 2003, after issuance of the warrant.  Records in the Virtual VA file continue to show VA and SSA contacted the Veteran at that address repeatedly in 2005 by mail.  No letters were returned as undeliverable.  There is no indication that he moved in response to the warrant.  Without such notice, there can be no finding that he engaged in the intentional act of "fleeing from prosecution."  The Veteran and his spouse testified before the undersigned that the Veteran never fled.  There is no evidence to contradict their testimony.  The Board finds that the Veteran did not flee to avoid prosecution, custody or confinement related to the April 15, 2003, felony warrant.  As such, overpayment based on the felony warrant was improperly created.

The Board also notes that the Veteran was incarcerated pending trial on the felony charge on May 20, 2006.  He spent two months, five days jailed while awaiting trial.  He pled guilty on July 24, 2006.  

38 C.F.R. § 3.666 also restricts payments of pension to veterans incarcerated on felony charges after the 61st day of incarceration.  The regulation covers only incarceration after conviction.  As the Veteran's incarceration occurred prior to conviction, the Board finds that there is no basis for an overpayment under that portion of 38 C.F.R. § 3.666.  

In sum, the Veteran was not a fugitive felon from April 15, 2003 to October 12, 2007.  The entirety of the overpayment of $16,573.47 was improperly created.  The Board has determined that restoration of the Veteran's VA pension benefits is warranted and that all recouped monies should be paid to him.  As this constitutes a complete grant of the benefit sought on appeal, any procedural error is harmless.

ORDER

The discontinuance of the Veteran's VA benefits was improper; VA pension benefits shall be restored for the period from April 15, 2003 to October 12, 2007.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


